Citation Nr: 0016571	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
in St. Paul, Minnesota


THE ISSUE

A determination of the propriety of the initial disability 
rating of 50 percent assigned to the veteran's service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota, which 
granted the veteran's claim for service connection for PTSD, 
and assigned a disability rating of 50 percent thereto.  The 
veteran filed a timely appeal to the disability rating 
assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO&IC. 

2.  The evidence indicates that the veteran is unemployable 
due to his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 (1999), 4.132, 
Diagnostic Code 9411 (1996).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
50 percent for his service-connected PTSD.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in December 1997.  Accordingly, his claim must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to his claim.  See 
Fenderson v. West, 12 Vet. App.119, 127 (1999) (applying duty 
to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to 
the present.  Fenderson, supra., citing Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See 
also 38 C.F.R. § 4.2 (ratings to be assigned "in the light 
of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

Evidence relevant to the severity of the veteran's PTSD 
includes a VA discharge summary dated in September 1996.  
While the veteran was hospitalized at that time for treatment 
of alcohol and drug dependence, this summary is relevant in 
that it discusses the fact that at the time of a PTSD 
evaluation in August 1996, the veteran was noted to have 
witnessed a great deal of death during the Vietnam War, and 
was found to suffer from nightmares,  flashbacks, intrusive 
recollections, and two probable anniversary reactions to his 
combat events.  The examiner noted that the veteran had had a 
major personality change upon his return to the United 
States, and diagnosed PTSD.

Also relevant are VA outpatient treatment notes dated from 
September 1996 to August 1997.  These notes indicate multiple 
instances of diagnoses of, and treatment for, PTSD.  The 
veteran reported similar complaints at the time of 
examinations, including depression, difficulty sleeping and 
nightmares.  He indicated that he lived a "nomadic" 
lifestyle, frequently moving from place to place, and that he 
had held many short-term jobs since Vietnam.  These notes 
also reflect that the veteran attempted suicide on two 
occasions.

In September 1997, the veteran underwent a VA PTSD 
examination.  At that time, the veteran complained that he 
was extremely jumpy, and that his sleep was frequently 
interrupted by nightmares.  He also stated that he was 
depressed that he could not forget about the war, and that he 
could not remember particular aspects of it, such as 
situations and names from the war.  He reported that he had 
had many jobs since Vietnam, each lasting only a short time, 
and that he was unemployed at the time of the examination.  
He reported that he had difficulty getting along with people, 
and had difficulty with authority.  The examiner went into 
some detail regarding the veteran's long history of short-
term employment, including a job working with pulpwood for 1 
month, a job working for a paper company for 1 year, a job 
working for American Can Company for 7 years, multiple jobs 
involving telephone solicitation, a job as a night clerk at a 
YMCA for 1 1/2 months, a variety of odd jobs, a job in a store 
fixture business for 2 months, a job as a crane operator for 
6 months, a job as a roofer for 3 months, a job working in a 
restaurant for an unspecified period of time, a job working 
for a computer company for 8 months, a job working for a 
caulking company for 3 months, a job in a delicatessen for 2 
months, a job in a printing company for 3 months, a job at a 
bank for 4 months, and a job working for a manufacturing 
company for 1 month followed by unemployment for the month 
preceding the examination.  He reported that he was divorced, 
and that he had trouble with relationships.  He stated that 
he had almost no social life, and that people told him that 
he had no feelings and was difficult to relate to.  He 
indicated that he did not participate in any social 
activities, and did not like to be in crowds.  He reported 
that he did not like to shop, and that when he had to shop he 
usually went to stores that were open at 3 or 4 o'clock in 
the morning.  

On examination, the veteran was noted to suffer from symptoms 
such as an exaggerated startle response, nightmares, 
flashbacks, difficulty sleeping, difficulty trusting others 
and survivor guilt.  The veteran was given 3 diagnostic 
tests, the results of which indicated extremely severe 
depressive symptoms, were suggestive of PTSD, and fell within 
an extreme elevation on the scales that measure depression 
and anxiety.  The examiner noted that there were 2 subscales 
on the Minnesota Multiphasic Personality Inventory II which 
indicated extreme elevations regarding possible problems with 
PTSD.  The examiner rendered Axis I diagnoses of PTSD, 
chronic and severe, secondary to the Vietnam War, and 
depressive disorder, not otherwise specified, secondary to 
PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 39, which was noted to indicate 
major impairment in several areas such as work, family 
relations, thinking and mood.

VA outpatient treatment notes dated from April to August 1998 
indicate ongoing treatment for PTSD, including participation 
in a PTSD support group.  The veteran again reported that he 
was in and out of work, and stated that he was homeless.

Beginning in January 1999, the veteran was hospitalized at a 
VA Medical Center (VAMC) for a one-month period.  Although 
the records from this period of hospitalization indicate that 
the veteran was admitted for drug rehabilitation, they are 
relevant in that they note that the veteran was suffering 
from PTSD, and was found to be frantic, depressed and 
anxious, with fair memory.  

The veteran was hospitalized at the same VAMC from April to 
May 1999 for treatment of his PTSD.  At the time of 
admission, the veteran complained of flashbacks, intrusive 
imagery, nightmares, anger, depression, isolation and 
difficulty concentrating.  During this period of 
hospitalization, the veteran participated in both individual 
and group Trauma Track PTSD programs.  The veteran stated 
that he had not held a full-time job since 1982 because he 
always got angry regarding some aspect of the job and quit.  
Final Axis I diagnoses were of PTSD and depression.  The 
examiner assigned GAF scores of 40 on admission and 43 at 
discharge.

In April 2000, the veteran testified at a Central Office 
Board hearing before the undersigned Board Member.  At that 
time, he complained of nightmares every night, insomnia, 
flashbacks, memory problems, nervousness, and an exaggerated 
startle response.  He stated that he had no friends, and 
described himself as a "loner."  He stated that he did not 
engage in any social activities, and basically spent his days 
alone in a rented room.  He stated that he did occasionally 
attend church services, but that he always sat alone in the 
back of the church and never spoke to anyone.  He stated that 
when he had to go shopping, he usually shopped at night 
between midnight and 3 a.m. because he could not deal with 
being around other people.  He indicated that he had held 
approximately 40 to 45 jobs since returning from Vietnam, 
which usually ended with him quitting because of conflicts 
with supervisors.  He stated that he was unemployed, having 
last worked at a temporary position in 1997.  He also 
indicated that he was divorced, and that he had not spoken to 
his children in many years.

The veteran's PTSD has been evaluated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411.  Pursuant to the rating criteria in effect at the 
time the veteran filed his claim, a 50 percent rating was 
warranted if the PTSD caused considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
must have been so reduced as to result in considerable 
industrial impairment.  A 70 percent rating was warranted if 
the ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms must have been of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Finally, a 100 percent 
rating was warranted if the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior must have 
been present.  Finally, the veteran must have been 
demonstrably unable to obtain or retain employment.  The 
Court has determined that the three criteria enumerated for a 
100 percent rating are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant the grant of a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).

A review of the evidence detailed above reveals that the 
veteran is indeed unable to obtain or retain employment due 
to his service-connected PTSD.  Indeed, the Board observes 
that the examiner who performed the September 1997 VA 
examination determined that the veteran suffered from 
"chronic and severe" PTSD which caused "major impairment" 
in the veteran's work, family relations, thinking and mood.  
In addition, the Board observes that the veteran is currently 
unemployed, and his work history since returning from Vietnam 
has been marked by numerous short-term positions interspersed 
with periods of unemployment and homelessness.  In this 
regard, the Board notes that the veteran has reportedly held 
between 40 and 45 jobs since his discharge from service in 
1970, all of which ended after a short time when the veteran 
quit due to conflicts with supervisors.  The veteran has 
repeatedly been found to suffer from extreme difficulty in 
his relationships with others, particularly those in a 
position of authority.  Finally, the Board notes that the 
veteran's symptomatology, including his depression, anger, 
daily flashbacks, inability to trust, extreme difficulty in 
relating to others, and difficulties with memory and 
concentration, would likely make it very difficult to 
maintain any sort of productive employment for any 
significant length of time.  Thus, in light of the veteran's 
past employment history, and in consideration of the nature 
and severity of his present symptomatology, the Board 
determines that the veteran is unemployable, and that the 
severity of the veteran's PTSD more closely approximates the 
criteria set out for a 100 percent evaluation under the 
former provisions of DC 9411.

The Board notes that this finding of unemployability is 
consistent with the GAF scores most recently assigned by 
examiners, including a GAF score of 39 at the time of 
examination in September 1997 and a GAF score of 43 at the 
time of hospital discharge in May 1999.  According to the GAF 
scale contained in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 39 
is assigned when overall functioning is characterized by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Similarly, a GAF score of 43 is 
assigned when overall functioning is characterized by serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Thus, the level of 
impairment contemplated by either GAF score supports the 
finding that the veteran is unable to work due to his PTSD.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities, including PTSD, as codified at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996). The 
new criteria for evaluating service-connected psychiatric 
disabilities is codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1.  Pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.  However, since the Board has determined that the 
veteran is entitled to the maximum 100 percent schedular 
evaluation under the former provisions of DC 9411, an 
analysis under the new regulations could not result in a 
higher rating and is thus not necessary.




ORDER

A disability rating of 100 percent for the veteran's PTSD is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

